Citation Nr: 1439860	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active military service from July 1969 to March 1971, and from April 1980 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

On his November 2011 Form 9, the Veteran indicated that he wished to present testimony before a Veterans Law Judge via videoconference.  A January 2014 notation in the file reflects that the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that the Veteran submitted additional arguments and treatment records reflecting that he had been prescribed medication for his right foot and that his right foot disorder was neurological and possibly related to borderline diabetes.  These records were not considered by the RO in its most recently issued Supplemental Statement of the Case (SSOC) in July 2013.  This evidence is pertinent to the instant claim for entitlement to service connection for a right foot disorder.  The Veteran submitted statements in January and February 2014 reflecting that he does not waive initial consideration of this evidence by the agency of original jurisdiction (AOJ).  Without a written waiver of initial RO consideration of the additional medical evidence, the Veteran's claim must be returned to the AOJ for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].  Thus, as a matter of law, the claim must be remanded to the AOJ for initial consideration of this pertinent evidence.  See 38 C.F.R. §§ 19.31, 20.1304 (2010). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Here, service treatment records reflect that the Veteran sustained an in-service right foot injury.  A November 2011 private medical record shows the Veteran's report of chronic right foot discomfort since his in-service injury.  The examiner found that the Veteran's right foot problems were neurogenic in nature, and that, based on his history and description of post injury symptoms and the findings on examination, there was clearly a correlation.  The examiner recommended a neurological consultation for further evaluation.  

The Veteran has not been provided with a VA examination to determine whether he has a right foot disorder that is related to service.  As the evidence reflects an in-service injury and an opinion that there is a correlation between his in-service injury and his current right foot disorder, the Board finds that the Veteran has met the criteria for a VA examination to determine whether his current right foot disorder is related to service.  On remand, the Veteran should be provided with such an examination.
 
Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed right foot disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right foot disorder was caused by or is etiologically related to any incident of active duty.  In so opining, the examiner should address the Veteran's in-service injury, his contentions of ongoing right foot symptoms since this injury, and the private opinion that there is a correlation between his current right foot disorder and his in-service injury.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



